Baldwin, C. J.
It was held by this court in the case of Bernard & Co. v. Douglas & Watson, 10 Iowa, 370, that the statement of facts upon which this judgment was confessed was defective, and the judgment thereon void, at least as to the rights of other creditors. The question now presented is, whether it is void as against the complainant, who was the defendant in the judgment confessed.
Judgments by confession are closely scrutinized, and their validity more frequently questioned than any other kind of legal proceedings. The design of the statute authorizing such judgments is altogether proper, but those who desire to overreach their creditors, to cover their property by prior incumbrance resort to this mode of creating liens more than to any other.
*71The validity or invalidity of such judgments as against the rights of third parties, where the statute has not been strictly complied with, has been frequently brought to the attention of this court, and the law controlling the rights of such parties fully settled.
The question as to the validity of such judgments between the parties, when the statute has not been substantially complied with in resnect to the statement of facts out of which the indebtedness arose is in this case fairly presented.
In the case of Edgar v. Greer, 7 Iowa, 136, the statement of facts out of which the indebtedness arose, was held to be defective, and the judgment entered thereon was reversed. The court do not undertake to say that the judgment was void. It is in substance held that where there is a substantial error in the manner of the confession that the defendant can appeal, that by his confession he is not estopped from gainsaying the correctness of the judgment, or asking of this court its reversal.
In Kennedy v. Lowe and Crub, 9 Iowa, 580, it was held that where the statement of facts was not such as was contemplated by the provisions of the statute, that the judgment confessed thereon was void as to the creditors of defendant, and the right of the defendant to take advantage of such defect upon appeal is, as in Edgar v. Greer, clearly recognized. In neither of these cases is it assumed by the courts, that the judgment is void.
In the case of Bernard & Co. v. Douglass & Watson, 10 Iowa, 370, the statement of facts was held to be insufficient to authorize such a judgment as would prejudice the rights of third parties. The validity of the judgment as against the party making the confession, was not before us. . Bernard & Co., as creditors of the defendant, moved to set the judgment aside, claiming that as against them the judgment was fraudulent and void, for the reason that they *72were not advised of the nature of'the indebtedness upon which the confession was made.'
While the language of the opinion would seem to indicate that a confession of judgment made upon a defective statement of facts was without authority of law and void, yet it will be remembered that the validity of the judgment as against the party making the same, and the rights of the plaintiff in the confession as against the defendant was not before the court for consideration. The judgment was declared void only so far as third parties were concerned.
In the case of Vanfleet v. Phillips et al., 11 Iowa, 558 ; this court held that the statement of facts upon which each of the several judgments were confessed was-sufficient. In the opinion, my associate, Judge Wright, appears to entertain grave doubts as to the correctness of the decision in Edgar v. Greer, and Kennedy v. Lowe and Crub, in so far as they assume to treat such judgments as entirely void, and follows with a remark whieh clearly indicates his opinion as to validity of such judgments between the parties thereto.
As above stated, we do not think' that the court in the case of Edgar v. Greer, or Kennedy v. Lowe and Crab, decided that the judgments in those eases were entirely void. What the effect of such judgments would have been as between the parties had they not been appealed from, was not passed upon.
In the case of Churchill et al. v. Lyons, 13 Iowa, 431, the statement was held to be insufficient' under the statute, yet this court held that the judgment thereon was valid, and effective as against Lyon, for the reason that the confession was made in open court,'and not in vacation.
The question as to whether judgment thus entered, where the statements are defective, are void as between the parties, seems to be unsettled by this court.
The provision requiring the party confessing to show in his statement, the facts out of which the indebtedness arose, *73was calculated to guard against judgments by collusion between tbe parties, but it was never designed tbat tbe defendant should take advantage of bis own omission or intended wrong. As between tbe parties where tbe defendant swears tbat a certain sum is due, and be consents to tbe rendition of a judgment for tbat amount, tbe necessity for such a statement ceases to exist.
We are also of tbe opinion tbat tbe defendant, after having sworn to a sum certain as due to tbe plaintiff, and consenting to tbe rendition of a judgment for such sum, is estopped from denying tbe validity of a judgment, which by bis own acts be has induced tbe plaintiff to obtain.
Cowen, Justice, says, in tbe case of Dezell v. Odell, 3 Hill, 219, “We have then a clear case of an admission by tbe defendant intended to influence tbe conduct of a man with whom be was dealing and actually leading him into a line of conduct which must be prejudicial to bis interest, unless tbe defendant be cut off from tbe power of retraction.”
“Asa general rule, a party will be concluded from denying bis own acts and admissions which were expressly designed to influence tbe conduct of another, and did so influence it. And where such denial will operate to tbe injury of tbe latter-” See opinion of Nelson, Ch. J., Welland Canal Company v. Hathaway, 8 Wend., 483.
Reversed.